DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Comeau on 06/14/2022.



IN THE CLAIMS
The application has been amended as follows:

Regarding to Claim 10, second paragraph, line 1, “receiving a computer task from a network that is external to the vehicle;” has been amended to recite “receiving a computer task that is not related to the vehicle’s operation from a network that is external to the vehicle;”.

Allowable Subject Matter
Claims 1-7, 9-16, 18, 19, 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A vehicle capable of efficient computing, the vehicle comprising:
a battery having a charge level;
an electric motor generator that:
uses the battery to propel the vehicle during acceleration, and
charges the battery during braking;
a computing core,
a network interface, and
a compute manager that:
receives a compute task that is not related to the vehicle's operation from the network interface, and
causes the computing core to execute the compute task if the battery's charge level exceeds a predetermined threshold.”

The underlined limitations are shown in Fig. 2 and Fig. 5, and at least supported in Specification, Paragraphs 32.  Paragraphs 35, 36 provide the definition for “task that is not related to the vehicle's operation” for the claimed invention, which includes blockchain related tasks, network managing, or imaging processing.  Based on the teachings of the specification, the processes are: receiving a computer task from a network interface, determine whether a charge level exceeds a predetermined threshold, and execute the task if the charge level exceeds the predetermined threshold.

After reviewing the claimed language, the examiner considered Cyr (US2020/0284599 A1) would still be the closest reference to teach the claimed invention.  The examiner respectfully disagreed the applicant’s argument that Cyr fails to teach a network that is external to the vehicle since the examiner considered Part 110 of Cyr can be external from the vehicle (Cyr, Paragraph 22).  However, the examiner considered Cyr only teaches computer tasks which are related to vehicle operation (Cyr, Fig. 4, all the operations are related to delivery routes or charge level of the vehicle, which are all related to the vehicle’s operation).  Therefore, Cyr would fail to teach at least the underlined limitations mentioned above.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.   Therefore, Claim 1 is allowed.

Claims 10, 19 are allowed based on at least the same reasons as Claim 1.  Claims 2-7, 10-16, 18, 21-23 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747